Controversy without action, submitted on an agreed statement of facts, verified by J. T. Martin, chairman of the Board of Commissioners of Cumberland County, and John S. Harris, Vice-President of Stranahan, Harris Oatis, Inc.
The proceeding is to determine the validity of certain school bonds and the binding effect of a joint bid made therefor by the defendants.
The case is brought to us for review from a judgment declaring the bonds to be valid and adjudging that "the defendant herein, the purchaser of said bonds, be, and it is hereby required to complete the purchase of said bonds in conformity with its contract." *Page 331 
As the appellant has filed no brief in this Court, and no error is made to appear from an examination of the record proper, we must affirm the judgment on motion of appellee. Mfg. Co. v. Simmons,  97 N.C. 89; Smithv. Mfg. Co., 151 N.C. 260; Jones v. R. R., 153 N.C. 419; Davis v. Wall,142 N.C. 450.
Affirmed.